Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment and Terminal Disclaimer in re US 16/339,540 filed on 12/03/2020.
Claim 9 has been amended.
Claims 21-24 have been added.
Claims 7-24 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 14-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANKHAUSER et al (US 2002/0155073) in view of FIUME et al (Safety Assessment of Decyl Glucoside and Other Alkyl Glucosides as Used in Cosmetics. International Journal of Toxicology 32(Supplement 3) 22S-48S (2013)) as evidence by PLANTACARE 2000UP (downloaded on 08/30/2020) and APG 0810 (https://deborn.en.made-in-china.com/product/FyLmAnCohYcP/China-Alkyl-Polyglucoside-APG-0810.html (downloaded on 08/30/2020) and in view of HLB SYSTEM (The HLB SYSTEM a time-saving guide to emulsifier selection (1980)).
Applicant’s claims are directed to an oil-in-water sunscreen composition comprising of: an aqueous dispersion of: 30-70% of organic insoluble UV-absorber, such as bis-benzotriazolyl-tetramethylbutylphenol; 2-15% of C8-10alkyl poly-glucoside; 25-60% of water; and an inorganic micropigment, such as titanium oxide. Additional disclosures include: mean particle size less than 200.

 	It appears FANKHAUSER should be a 102/103 rejection, because decyl glycoside literally means C10alkyl polyglucoside; however decyl glycoside could be a mixture of alkylpolyglycoside C8-10 and alkylpolyglycoside C10-C16, or only has AlkyPolyGlycoside C8-10, see FIUME below. 
FIUME teaches decyl glycoside is used in cosmetics and functions as surfactants (see abstract). Many fatty alcohols are supplied from natural feed stocks, the designated length MAY BE the AVERAGE (eg, median) length (eg, decyl glucoside MAY actually be a mixture of C6, C8, C10, C12, C14, and C16 chain lengths) (see pg. 25S, 2nd col). FIUME further disclosed two commercial examples of decyl glucoside, such as Plantacare 2000 UP, which is a cloudy viscous solution and APG 0810, which is a light yellow solution (see pg. 31S, Table 3), wherein Plantacare 2000UP is a mixture of alkylpolyglycoside C8-10 and alkylpolyglycoside C10-C16, and APG 0810 appears to be only AlkyPolyGlycoside C8-10 (see Applicant’s specification at pg. 6). Thus, it’s unclear if the decyl glycoside used in FANKHAUSER is Plantacare 2000UP, which is a mixture of alkylpolyglycoside C8-10 
PLANTACARE 2000 UP teaches Plantacare 2000 UP is a surfactant used in cosmetic and is a combination of alkylpolyglycoside C8-10 (CAS number 68545-736-1) and alkylpolyglycoside C10-C16 (CAS number 110615-47-9).
APG 0810 teaches APG 0810 is a preferred “green” alkyl polyglucoside used as a surfactant and is a light yellow liquid, wherein synonym names include decyl glucoside and capryl glucoside, and only consist of compounds with the CAS number 68515-73-1, which is alkylpolyglycoside C8-10 (see PLANTACARE 2000UP reference).
HLB SYSTEM teaches the prior art had known of the importance of blending emulsifiers (see Chapter 4), which are surfactants, wherein one skilled in the art can approximate what required HLB based on the oil content for an O/W (see Chapter 2), wherein depending on the desired HLB, one of the emulsifier HLB can be 4.7, such as SPAN 60, and the other emulsifier HLB can be 14.9, such as Tween 60, wherein the amount of these emulsifiers would change the total HLB of the emulsifier system (see Chapter 3, chart on pg. 7). Additional disclosures include: comparing emulsion stability (see pg. 5, 1st col and pg. 8, 1st col); an emulsifier that works, does not mean that every emulsifier or blend with the same HLB value will work (see pg. 5, 1st col.); you can blend emulsifiers to make any HLB you want, and blends usually work best (see pg. 5, 1st col.); most stable emulsion systems usually consist of blends of two or more emulsifiers, one portion having lipophilic tendency (low HLB value), the other hydrophilic (high HLB value) (see pg. 9, 1st col.).

The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in an emulsion composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as a stable oil-in-water emulsion as taught by HLB SYTEM.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, the APG 0810 consists of only compounds with the CAS number 68515-73-1, which is alkylpolyglycoside C8-10 and would have 0% of C12-16 alkyl poly-glycoside.

7-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FANKHAUSER et al (US 2002/0155073) in view of FIUME et al (Safety Assessment of Decyl Glucoside and Other Alkyl Glucosides as Used in Cosmetics. International Journal of Toxicology 32(Supplement 3) 22S-48S (2013)) as evidence by PLANTACARE 2000UP (downloaded on 08/30/2020) and APG 0810 (https://deborn.en.made-in-china.com/product/FyLmAnCohYcP/China-Alkyl-Polyglucoside-APG-0810.html (downloaded on 08/30/2020) and in view of HLB SYSTEM (The HLB SYSTEM a time-saving guide to emulsifier selection (1980)) and MENDROK-EDINGER (US 2015/0037379) and Applicant’s specification.
As discussed above, the FANKHAUSER, FIUME, PLANTACARE 2000UP, APG 0810 and HLB SYSTEM teaches Applicant’s invention.
FANKHAUSER, FIUME, PLANTACARE 2000UP, APG 0810 and HLB SYSTEM do not teach that the titanium oxide is double coated with particle size as recited in claims 11-13; or the APG 0810 has a ratio (%) of caprylyl (C8) mono-glucoside to capryl (C10) mono-glucoside in the range of 2:1 to 1:2.
MEDROK-EDINGER teaches the prior art had known of using titanium oxide, such as coated titanium oxide with silicone (see [0022], [0025]), such as methicone (see [0023]), and an ionorganic oxide (see [0022], [0025]), such as silica (see [0024]), sold by as PARSOL TX (see [0025] and Applicant’s specification on pg. 8), with particle size of 0.1-1um (see [0019]), in sunscreen compositions (see [0019]).
	Applicant’s specification teaches only one example of a commercially available, such as Green APG 0810 by Shanghai Fine Chemical (see pg. 6), that was used in Applicant’s only example and had an HPLC conducted to determine the caprylyl (C8) 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate double coated titanium oxide with size of 01-1um, such as PAXOL TX, as the titanium oxide. The person of ordinary skill in the art would have been motivated to make those modifications, because these double coated titanium oxide are used in sunscreen composition, and reasonably would have expected success because FANKHAUSER teaches using titanium oxide in sunscreen composition.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using commercially available APG 0810 from Shanghai Fine Chemical, which would have a ratio of 1:1 of C8:C10. The person of ordinary skill in the art would have been motivated to make those modifications, because it’s commercially available and is a decyl glycoside, and reasonably would have expected success because it’s a decyl glycoside.

Response to Arguments
	Applicant argues that the Fankhauser reference is completely silent with regard to any problems which could or even would arise out of the combined use of inorganic pigments and aqueous dispersions of organic, insoluble UV-absorber and alkylpolyglucosides, let alone that such a problem could be solved by using the specific alkyl poly-glucoside according to the presently claimed invention. As can be retrieved from the experimental data, the absence of substantial amounts of C>10alkyl poly-glucosides is mandatory in order to obtain the technical effect according to the presently 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618